Exhibit 21.1 LIST OF SUBSIDIARIES Luminex International, Inc., a Delaware corporation Luminex B.V., a Dutch Private Limited Liability Company Luminex Molecular Diagnostics, Inc., an Ontario, Canada corporation Luminex Trading (Shanghai) Co., Ltd., a Chinese Foreign Investment Company Luminex Japan Corporation Ltd., a Japanese KK Luminex (Australia) Pty. Ltd, a Queensland, Australia corporation (d/b/a BSD Robotics) Labpac Pty Ltd, a Queensland, Australia corporation Bizpac (Australia) Pty Ltd., a Queensland, Australia corporation
